 .512DECISIONS OF NATIONAL LABOR RELATIONS BOARDLive, unquestionably tended to disrupt, and did disrupt,the harmonious rela-tionship existing between the Molders and the Company and to prevent theorderly administration of a valid collective bargaining agreement.Conduct ofthis character is in plain controvension of the expressed purposes of the Act.Upon the foregoing findings of fact and upon the entire record in the case,the undersigned makes the following:CONCLUSIONS OF LAW1.The operationsof CrucibleSteel Castings Company, at its plant located at'Cleveland,Ohio, occur in commerce,within the meaning of Section 2 (6) and(7) of the Act.2. InternationalMolders and Foundry Workers Union of North America,Local 218, AFL, and Metal &Machinery Workers of America,Independent, arelabor organizations within the meaning of Section 2 (5) of the Act.3.The Respondent,Crucible Steel Castings Company,has not engaged inunfair labor practices as alleged in the complaint,within the meaning of Sec-tion 8 (a) (1) and(3) of the Act.[Recommendations omitted from publicationin this volume.]MARSHALL FIELD & COMPANY1andUNITED TEXTILE WORKERS OFAMERICA,AFL, PETITIONER.CasesNos. 11-RC-417, 11-RC-418,11-RC-421, 11-RC-122, 11-RC-423, and 11-EC-429 (formerlyCases of the 34th Subregional office).November21,195RDecision and OrderUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing 2 was held before Martin L.Ball, Jr., hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.33.The Employer and the Intervenor are parties to collective bar-gaining contracts covering the employees whose representation issought here.These contracts do not expire until May 1, 1953, andtheir existence is urged by the Intervenor as a bar to the petitionsfiled herein.1The name of the Employer appears as amended at the hearing.3These cases were consolidatedby order ofthe hearing officer at the hearing over theobjectionof counselfor the Textile WorkersUnion of America,CIO, herein termed theIntervenor.We herebyaffirm the action of the hearing officer inasmuch as the issues,parties, and,to a great extent, the factual situation involved in each of the cases areidentical.3 The Intervenor was granted intervention at the hearing without objection.101 NLRB No. 97. MARSHALLFIELD& COMPANY513The Petitioner contends thata schismhas taken place within theranks of the Intervenor making the identity of the representativedoubtful and preventing the contracs from beingbars.The Employertakes no position on the issue.The Intervenor's predecessor organization, the TextileWorkersOrganizing Committee, CIO, was certified in 1939 and thereafteracted as the collective bargaining representative of the Employer'seight textile mills located in Leaksville, Draper, and Spray, NorthCarolina.Since that time, the Intervenor and the Employer haveexecuted separate but identical contracts for the individual mills.4Four locals of the Intervenor were established to service the millsunderthe general administration of the Intervenor's Bi-CountyJoint Board. Local 294consistsof white employees at the Employer'sKarastan rug mill and bed spread mill; Local 317 of white employeesat the sheeting mill and blanket mill; Local 385 of white employeesat the finishing mill, rayon mill, bleachery mill, central warehousesupply, and electric blanket division; and Local 304 consists of Negroemployees at all the mills.Each of the contracts names Local 304 aswell as one of the other locals as a party to the contract along with theIntervenor and the Joint Board.Following the Intervenor's national convention held in April andearly May 1952, the delegates sent by the locals returned and reportedto their respective memberships.On May 17, Local 317 held a meet-ing at which a resolution was adopted stating that the local dis-affiliated from the Intervenor and desired to affiliate with the Peti-tioner.The meeting was announced by notices stating that the ques-tion of continued affiliation with the Intervenor would be discussed,was presided over by the local's regular officer, and was attended byabout five times the normal attendance. On May 20 and 24, Locals 385and 294, respectively, met undersimilarcircumstances and alsopassed resolutions disaffiliating from the Intervenor and seekingaffiliation with the Petitioner.On May 25 a mass meeting was heldof the Joint Board, which had also passed a disaffiliation resolutionon May 17, and its constituent locals at which a further motion fordisaffiliation was adopted .5At or about the same time, however,Local 304 voted to remain in the Intervenor and to reject any dis-affiliation move.On May 15, prior to these disaffiliation meetings, the Intervenorappointed an administrator to take over the control and direction of* The electric blanket division is included under the coverage of the finishing millcontract."The Joint Board includes 4 other locals in the same area representing employees ofother than the Employer.Conflicting evidence was presented at the hearing as to whetherthese locals have also passed disaffiliation resolutions.The May 25 mass meeting votedon the resolution as a body and no individual local votes were recorded on that occasion. 514DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Bi-County Joint Board andits affiliated locals and to exercisethe powersand authority of the officersof these organizations.Sincethe disaffiliation meetings, each of the Intervenor's locals has metregularly under substantially new leadership eThe Employer hasbeen notified by the Petitioner of the disaffiliation attempts but hasdeclined to recognize that organization in thefaceof the existingcontracts.The record shows that some grievances, at least, have beenprocessed by the Intervenor's local organizations since the disaffilia-tion attempts, while the Petitioner has been unable to perform thisfunction.The Petitioner has not established a local as a counterpartto the Intervenor's Local 304.As noted previously, the Intervenor contends that its contracts barthese proceedings and moves to dismiss the petitions on that ground.The Petitioner asserts that the disaffiliation movement prevents theseagreementsfrom constituting bars.On the entire record, we findmerit in the contention of the Intervenor and we shall grant its motionto dismiss the petitions.The contract bar rule, which this Board hasconsistently enforced, provides that a petition for investigation andcertification of representatives will not be entertained, absent unusualcircumstances, where a valid collective bargaining contract of reason-able duration exists and is not nearing the close of its term.An ex-ception to this rule exists where a schism in the ranks of the contract-ing union occurs which results in either or both a defunct organizationand the creation of confusion in the bargaining relationship.?TheBoard has, however, established certain requirements which must bemet in these schism situations to prevent the use of the rule by dis-sident minorities to overthrow a valid contract in mid-term.One ofthese requirements is that the schism must be at least coextensive withthe contractual Board-certified unit.aIn the instant factual situation, it is clear that the schism whichoccurred in May of this year was restricted to only a portion of themembership represented by the Intervenor at the Employer's plants.One local, Local 304, which is a party to each of the contracts and hadmembers at each of the plants at the time of the disaffiliation move,has not participated in the schism attempt and the Petitioner made noclaim to having gained its allegiance.Moreover, far from being de-funct, the Intervenor retains an active membership in each of its localsand has proceeded to continue its administration of the contracts withthe Employer. The Employer, itself, has apparently experienced no'Most of the officers of the locals which participated in thedisaffiliation actions nowoccupy the same positions in the Petitioner's locals.The president of Local 385, however,is stillactive in that post under the Intervenor.° SeeWadeManufacturing Company,100 NLRB 1135;Boston MachineWorksCom-pany,89NLRB59: andcases cited therein.8 SeeHarris ProductsCompany,96 NLRB 812.Cf.Telex, Inc.,90 NLRB 202. DOUGLAS AIRCRAFT CO., INC.515difficulty in ascertaining the identity of the contracting labor organiza-tion but has continued to deal with the Intervenor and its local affili-ates.Under these circumstances, as part of the contract unit is un-touched by the alleged schism and the Intervenor's local affiliates con-tinue to administer the contract with active organizations, we find thatno question affecting commerce exists concerning the representation ofemployees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.9We shall therefore dismiss thepetitions.OrderIT IS HEREBY ORDERED that the petitions filed herein in Cases Nos.11-RC-417, 11-RC-418, 11-RC-421, 11-RC-422, 11-RC-423, and11-RC-429 be, and they hereby are, dismissed.MEMBERS HousTON and MuRDOCK took no part in the considerationof the above Decision and Order.9SeeHarris Products Company, supra;AlliedContainer Corporation,98 NLRB 580;and cases cited therein.DOUGLAS AIRCRAFT CO., INC.'andLOCAL UNION 45,INTERNATIONALBROTIIERI.IOOD OF ELECTRICALWORKERS,AFL,PETITIONER.CaseNo. 21-RC-2741.November 21,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before H. C. Burngarner, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Mardock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employeesof the Employer 23.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Section3The Employer's name appears as amended at the hearing.2District Lodge 720, International Association of Machinists, AFL, was permitted tointervene at the hearing on the basis of its current plant-wide contract.101 NLRB No. 113.242305-5334